WALKER, Justice
(dissenting).
I disagree with the ruling that appellee need furnish no more information. I would grant appellants’ request for a discovery to the extent of requiring appellee to show just what the consideration was for his transfer of business and possessory rights, and to furnish such additional information as might be needed to explain that about the consideration. The bill of sale describes the consideration for transfer of personal property and business as “Ten and No/100 ($10.00) Dollars, and other good and valuable considerations;” and this description has not been exemplified by appellee and appellee has not stated the consideration for transferring his posses-sory rights. To some extent, appellee’s motion and his evidence that the cause is moot involved conclusions about the legal consequences of his transaction with Mr. Payne. I believe that discovery, and this is what the relief asked for by appellants amounts to, should freely be awarded when such a motion as appellee’s is filed, not only where the fact material is peculiarly within the knowledge of movant and his associates, but also, as a matter of equity and to expedite the business of the court, when movant can furnish the necessary information with substantially less effort and difficulty or expense and with substantially greater speed than his opponent can. The problem involved seems to me to be primarily one of how to administer the affairs of the court efficiently and equitably, and does not call for, and ought not to be determined, by a rigid rule invariably requiring a movant’s opponent to deny or discredit affidavits tendered by a movant on pain of otherwise having the motion ruled against him.
However, if the cause be moot, then I agree with the judgment of the court; and furthermore, if appellee’s motion were not opposed, I think that the affidavits and bill of sale filed by him, together with appellants’ acquiescence in the motion, would constitute enough proof that the cause was moot.